 


110 HR 170 IH: Sunlight Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 170 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. King of Iowa introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Ethics in Government Act of 1978 and the Rules of the House of Representatives to strengthen financial disclosures and to require precertification of privately-funded travel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sunlight Act of 2007.
2.Precertification of travel by Committee on Standards of Official ConductClause 5 of rule XXV of the Rules of the House of Representatives is amended by inserting after paragraph (d) the following new paragraph:

(d)
(1)Before a Member, Delegate, Resident Commissioner, officer, or employee of the House may take a privately-funded trip, that individual shall—
(A)provide the estimated cost of the trip, the entity paying for the trip, the purpose of the trip, the modes of transportation, accommodations, number of meals on the trip, and the proposed itinerary to the Committee on Standards of Official Conduct; and
(B)agree to provide to the Committee on Standards of Official Conduct within 5 calendar days after the trip is completed the expenses reimbursed or to be reimbursed and any changes from the information provided under subdivision (A).The information shall be made available on the public website of the committee in a searchable and sortable manner.
(2)A Member, Delegate, Resident Commissioner, officer, or employee of the House may not take a privately-funded trip unless the Committee makes a determination that the proposed trip (including the itinerary and estimated expenses) complies with all applicable rules of the House, based on the information submitted under subparagraph (1)..
3.Dollar amounts required for annual financial disclosure statements
(a)Financial DisclosuresSection 102(d) of the Ethics in Government Act of 1978 is amended by adding at the end the following new paragraph:

(3)Notwithstanding any other provision of this Act, in the case of reports of Members of Congress and officers and employees of Congress filed pursuant to sections 101(d) and (e), references to the categories for reporting the amount or value of the items covered in paragraphs (3), (4), (5), and (8) of subsection (a) shall be deemed to be exact dollar amounts..
(b)Availability of Reports on the InternetSection 103 of the Ethics in Government Act of 1978 is amended by adding at the end the following new subsection:

(l)A copy of each report filed under this title with the Clerk of the House of Representatives or the Secretary of the Senate shall be made available as soon as practicable to the general public on the Internet in a format that is searchable and sortable..
(c)Effective DateThe amendment made by subsection (a) shall apply to reports filed for calendar years beginning after the date of enactment of this Act.
4.Public display of the subject matter of debatesClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:

(l)During general debate on any measure, the Clerk shall project on a wall of the Hall of the House the subject matter of that debate so that it is visible to Members and to visitors in the gallery..
5.Availability of bills, conference reports, and amendments on the Internet before votingRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:

7. It shall not be in order to consider any bill or joint resolution, or conference report thereon, or amendment thereto, unless—
(1)in the case of a bill, joint resolution, or conference report, such measure is made available to Members and the general public on the Internet for at least 48 hours before its consideration; or
(2)
(A)in the case of an amendment made in order by a rule, it is made available to Members and the general public on the Internet within one hour after the rule is filed; or
(B)in the case of an amendment under an open rule, it is made available to Members and the general public on the Internet immediately after being offered;in a format that is searchable and sortable..
6.Promoting expedited availability of fec reports
(a)Mandatory Electronic Filing for All Reports
(1)In generalSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)) is amended—
(A)in subparagraph (A), by striking a person required to file— and all that follows and inserting the following: each person required to file a report under this Act shall be required to maintain and file such report in electronic form accessible by computers.;
(B)in subparagraph (C), by striking designations, statements, and reports and inserting documents; and
(C)in subparagraph (D), by striking means, with respect to and all that follows and inserting the following: means any report, designation, statement, or notification required by this Act to be filed with the Commission or the Secretary of the Senate..
(2)Placement of all reports on internetSection 304(a)(11)(B) of such Act (2 U.S.C. 434(a)(11)(B)) is amended—
(A)by striking a designation, statement, report, or notification and inserting each report; and
(B)by striking the designation, statement, report, or notification and inserting the report.
(3)Searchable and sortable manner of informationSection 304(a)(11)(B) of such Act (2 U.S.C. 434(a)(11)(B)) is amended by inserting in a format that is searchable and sortable after Internet.
(4)Software for filing of all reportsSection 304(a)(12) of such Act (2 U.S.C 434a(a)(12)) is amended—
(A)in subparagraph (A)(ii), by striking each person required to file a designation, statement, or report in electronic form and inserting each person required to file a report (as defined in paragraph (11)(D)); and
(B)in subparagraph (B), by striking any designation, statement, or report and inserting any report (as defined in paragraph (11)(D)).
(b)Requiring Reports for All Contributions Made to Any Political Committee Within 30 Days of Election; Requiring Reports To Be Made Within 24 HoursSection 304(a)(6)(A) of such Act (2 U.S.C. 434(a)(6)(A)) is amended to read as follows:

(A)Each political committee shall notify the Secretary or the Commission, and the Secretary of State, as appropriate, in writing, of any contribution received by the committee during the period which begins on the 30th day before an election and ends at the time the polls close for such election. This notification shall be made within 24 hours (or, if earlier, by midnight of the day on which the contribution is deposited) after the receipt of such contribution and shall include the name of the candidate involved (as appropriate) and the office sought by the candidate, the identification of the contributor, and the date of receipt and amount of the contribution..
(c)Effective DateThe amendments made by this section shall apply with respect to reports for periods beginning on or after January 1, 2008. 
 
